

 
EXHIBIT 10.45
 


 


 
PUGET SOUND ENERGY, INC.
 
SUPPLEMENTAL DEATH BENEFIT PLAN
 
FOR EXECUTIVE EMPLOYEES
 


 


 


 


 


 


 


 
Effective October 1, 2000


 
PUGET SOUND ENERGY, INC.
 



 
SUPPLEMENTAL DEATH BENEFIT PLAN
 
FOR EXECUTIVE EMPLOYEES
 
Effective October 1, 2000
 
PURPOSE
 
The growth and success of Puget Sound Energy, Inc. (the "Company") depends on
its ability to attract and retain the services of executive employees of the
highest competence, and to provide incentives that motivate the continued and
effective service and contributions of such employees.  The purpose of this Plan
is to advance the interests of the Company and its shareholders through a
supplemental death benefit plan designed to attract, motivate and retain such
executive employees and to acknowledge the Company's appreciation for the
executives services during his or her lifetime.  This Plan shall be unfunded for
tax purposes and for purposes of Title I of ERISA.
 
1.           DEFINITIONS
 
For purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless a different meaning is clearly indicated by the
context:
 
1.1.
Beneficiary

 
"Beneficiary" means the person, trust or other entity designated by the
Participant pursuant to Section 3.2 who is or may become entitled to receive a
benefit under this Plan in the event of the Participant's death.
 
1.2.
Board

 
"Board" means the board of directors of the Company.
 
1.3.
Code

 
"Code" means the Internal Revenue Code of 1986, as it may be amended from time
to time.
 
1.4.
Company

 
"Company" means Puget Sound Energy, Inc., a Washington corporation, and any
successor to all or substantially all of the Company's assets or business.
 
1.5.
Earnings

 
"Earnings" means annual base salary plus target incentive bonus (as of the
earlier of a Participant's death or termination of employment), before any
deferrals or reductions under a Code Section 401(k) plan, Code Section 125
cafeteria plan or a nonqualified deferred compensation plan, but excluding any
long-term incentive compensation.  Amounts paid after the Participant ceases to
be an active Participant in this Plan shall not be taken into account, unless
the Company specifically decides otherwise.
 
1.6.
Employee

 
"Employee" means an individual who is an employee of any Employer.
 
1.7.
Employer

 
"Employer" means the Company and shall include any of its subsidiaries at any
tier (now in existence or hereafter formed or acquired) that have been selected
by the Board to participate in this Plan and that have adopted this Plan.
 
1.8.
ERISA

 
"ERISA" means the Employee Retirement Income Security Act of 1974, as it may be
amended from time to time.
 
1.9.
Normal Commencement Date

 
"Normal Commencement Date" has the same meaning as set forth in the SERP.
 
1.10.
Normal Retirement Date

 
"Normal Retirement Date" has the same meaning as set forth in the Retirement
Plan.
 
1.11.
Participant

 
"Participant" means any Employee who is eligible to participate in this
Plan.  Participation in this Plan shall be limited to a select group of
management and highly compensated Employees chosen by the Board in its
discretion.  A spouse or former spouse of a Participant shall not be treated as
a Participant even if such spouse has an interest in the Participant's benefits
under this Plan.  An Employee shall continue to be treated as a Participant if
he or she retires subsequent to the Retirement Date and is otherwise eligible
for a benefit pursuant to Section 3.1(b).
 
1.12.
Pension Benefit

 
"Pension Benefit" means, as to a Participant, the annual annuity amount payable
under the Retirement Plan plus the annual annuity amount payable under the
SERP.  The annual annuity amount for purposes of calculating the Pension Benefit
shall be zero if (a) a Participant elects and is paid a single-sum form of
benefit under the Retirement Plan or the SERP, as applicable, or (b) a
Participant elects and receives a transfer of his or her SERP benefit from the
SERP to the Puget Sound Energy, Inc. Deferred Compensation Plan for Key
Employees (or its successor).
 
1.13.
Plan

 
"Plan" means this Supplemental Death Benefit Plan for Executive Employees, as it
may be amended from time to time.
 
1.14.
Plan Year

 
"Plan Year" means, except for the first Plan Year, a period beginning on January
1 of each year and continuing through December 31 of such year.
 
1.15.
Retirement Date

 
"Retirement Date" means the earlier of the Normal Commencement Date or the
Normal Retirement Date.
 
1.16.
Retirement Plan

 
"Retirement Plan" means the Retirement Plan for Employees of Puget Sound Energy,
Inc.
 
1.17.
SERP

 
"SERP" means the Puget Sound Energy, Inc. Supplemental Executive Retirement
Plan.
 
2.           PARTICIPATION
 
2.1.
Enrollment Requirements

 
A Participant shall complete and return to the Company an enrollment form,
beneficiary designation, and such other materials as the Company may request,
within 30 days after becoming eligible to participate in this Plan.
 
2.2.
When Participation Begins

 
A Participant shall commence participation in this Plan on the first day of the
month following the month in which the Participant completes all enrollment
requirements.  A Participant who does not meet the requirements within the time
specified in Section 2.1 shall not be eligible to participate in this Plan until
the first day of the Plan Year following delivery to the Company of the required
forms.
 
2.3.
When Participation Ends

 
A Participant's participation in this Plan shall end on the earliest of the
dates set forth below:
 
 
(a)
The date this Plan is terminated under Article 4;

 
 
(b)
The date he or she no longer qualifies as a Participant; and

 
 
(c)
The date of his or her death.

 
3.           PAYMENT OF BENEFITS
 
3.1.
Benefit Amount

 
In the event a Participant dies after the termination of his or her employment
with all Employers (due to retirement or any other reason), but such termination
occurs before the Retirement Date, neither the Participant nor his or her
Beneficiary shall be entitled to a benefit under this Plan.
 
 
(a)
Pre-Retirement Benefit

 
In the event a Participant dies before the termination of his or her employment
with all Employers, the Beneficiary shall be paid a single sum amount equal to
two times Earnings, determined as of the date of the Participant's death and
reduced by the amount of the core life insurance payable pursuant to any
Employer-sponsored group life insurance plan.  No other benefit shall be payable
under this Plan.
 
 
(b)
Post-Retirement Benefit

 
In the event a Participant dies after retiring from all Employers and such
retirement was subsequent to his or her Retirement Date, the Beneficiary shall
be paid a single sum amount equal to one times the amount of the annualized
Pension Benefit.  No other benefit shall be payable under this Plan.
 
3.2.
Designation of Beneficiary

 
The Participant shall designate a Beneficiary or Beneficiaries who, upon his or
her death, will receive payment of the benefit under this Plan.  All Beneficiary
designations shall be in writing and on a form prescribed by the Company for
such purpose, and any such designation shall only be effective if and when
delivered to the Company during the lifetime of the Participant.  The
Participant may from time to time during his or her lifetime change a designated
Beneficiary or Beneficiaries by filing a new beneficiary designation form with
the Company.  If a designated Beneficiary dies after the Participant, but before
the Plan benefit relating to such Beneficiary has been paid, such benefit shall
be paid to such Beneficiary's estate.  In the event the Participant shall fail
to designate a Beneficiary or Beneficiaries with respect to the Plan benefit, or
if for any reason such designation shall be ineffective, in whole or in part, or
if no designated Beneficiary survives the Participant, any payment that
otherwise would have been paid to such Beneficiary shall be paid to the
Participant's estate, and, in such event, such estate shall be the Beneficiary
with respect to such payment.
 
4.           TERMINATION, AMENDMENT OR MODIFICATION
 
4.1.
Termination

 
Although the Company anticipates that it will continue this Plan for an
indefinite period of time, it reserves the right to terminate this Plan at any
time.  This Plan will automatically terminate if the Company is legally
dissolved, files for liquidation under the Bankruptcy Code or merges with,
consolidates with or sells substantially all of its assets to another entity and
the Company is not the surviving entity (unless the Company's successor in
interest expressly agrees in writing to assume this Plan or the liabilities
hereunder).
 
4.2.
Amendment

 
The Company may, at any time, amend or modify this Plan in whole or in part;
provided, that no amendment or modification of this Plan shall affect the rights
of any Participant to a monthly benefit under Article 3 that is due and owing at
the time of the amendment or modification.
 
4.3.
Effect of Payment

 
The full payment of the benefit under Article 3 shall completely discharge all
obligations of all Employers to a Participant under this Plan.
 
5.           ADMINISTRATION
 
The Company shall administer this Plan.  The Company expressly reserves the
right to interpret in its sole discretion any ambiguities in this Plan regarding
eligibility or benefits.  The decisions or actions of the Company with respect
to the administration, interpretation and application of this Plan and the rules
and regulations hereunder shall be final and conclusive and shall be binding on
all persons having any interest in this Plan.
 
6.           CLAIMS PROCEDURES
 
6.1.
Presentation of Claim

 
Any Participant or Beneficiary (such Participant or Beneficiary being referred
to in this Article 6 as a "Claimant") may deliver to the Company a written claim
for a determination with respect to the amounts distributable to such Claimant
from this Plan.  If such a claim relates to the contents of a notice received by
the Claimant, the claim must be made within 60 days after the Claimant received
such notice.  All other claims must be made within 180 days of the date on which
the event that caused the claim to arise occurred.  The claim must state with
particularity the determination desired by the Claimant.
 
6.2.
Notification of Decision

 
The Company shall consider a Claimant's claim within a reasonable time, and
shall notify the Claimant in writing:
 
 
(a)
That the Claimant's requested determination has been made, and that the claim
has been allowed in full; or

 
 
(b)
That the Company has reached a conclusion contrary, in whole or in part, to the
Claimant's requested determination.  Such notice shall state:

 
 
(i)
the specific reason(s) for the denial of the claim, or any part of it; and

 
 
(ii)
specific reference(s) to pertinent provisions of this Plan upon which such
denial was based.

 
6.3.
Legal Action

 
Compliance with the foregoing provisions of this Article 6 is a mandatory
prerequisite to a Claimant's right to commence any legal action with respect to
any claim for benefits under this Plan.
 
7.           MISCELLANEOUS
 
7.1.
Status of Plan

 
This Plan is intended to be a welfare plan within the meaning of DOL Regulation
Section 2520.104-24.  This Plan shall be administered and interpreted in a
manner consistent with those intentions.
 
7.2.
Unsecured General Creditor

 
Participants and their Beneficiaries, heirs, successors and assigns shall have
no legal or equitable rights, interests or claims in any property or assets of
the Company.  For purposes of the payment of benefits under this Plan, any and
all of the Company's assets shall be, and remain, the general, unpledged
unrestricted assets of the Company.  The Company's obligation under this Plan
shall consist solely of an unfunded and unsecured promise to pay money in the
future.
 
7.3.
Company's Liability

 
The Company's liability for the payment of benefits shall be defined only by
this Plan.  The Company shall have no obligation to a Participant under this
Plan except as expressly provided in this Plan.
 
7.4.
Nonassignability

 
Neither a Participant nor a Beneficiary nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable under this Plan, or any part
thereof.  All of such rights are expressly declared to be unassignable and
nontransferable.  None of the amounts payable under this Plan shall, prior to
actual payment, be subject to seizure, attachment, garnishment or sequestration
for the payment of any debts, judgments, alimony or separate maintenance owed by
a Participant or any other person, or be transferable by operation of law in the
event of a Participant's or any other person's bankruptcy or insolvency, or be
transferable to a spouse as a result of a property settlement or otherwise.
 
7.5.
Furnishing Information

 
A Participant shall cooperate with the Company by furnishing any and all
information requested by the Company and shall take such other actions as may be
requested in order to facilitate the administration of this Plan and the
payments of benefits hereunder, including, but not limited to, taking such
physical examinations (at the Company's expense) as the Company may deem
necessary.
 
7.6.
Captions

 
The captions of the articles, sections and paragraphs of this Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.
 
7.7.
Governing Law

 
Subject to ERISA, the provisions of this Plan shall be construed and interpreted
according to the internal laws of the State of Washington, without regard to its
conflict of laws principles, except to the extent preempted by ERISA or by other
federal law.
 
7.8.
Successors

 
The provisions of this Plan shall bind and inure to the benefit of the Company
and its successors and assigns.
 
7.9.
Validity

 
If any provision of this Plan shall be found to be illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.
 
7.10.
Insurance

 
The Company, on its own behalf and in its sole discretion, may apply for and
procure insurance related to this Plan and in such amounts and in such forms as
the Company may choose.  The Company shall be the sole owner and beneficiary of
any such insurance.  The Participant shall have no interest whatsoever in any
such policy or policies, and at the request of the Company shall submit to
medical examinations and supply such information and execute such documents as
may be required by the insurance company or companies to which the Company has
applied for insurance.
 
IN WITNESS WHEREOF, the Company has executed this Plan as of the effective date
set forth above.
 


 
PUGET SOUND ENERGY, INC.
 


 


 
By:                                                                
 
     Name:                                                                
 
     Title:                                                                